DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
YThe present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/633,070 filed on 01/22/2020. Claims 1-11 have been cancelled. Claims 12-23 are newly added. Claims 12-23 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites: "A device in a vehicle, which is controlled in an autonomous or highly-automated driving mode without intervention of a driver of the vehicle or in a manual driving mode by the driver of the vehicle, the device comprising:
a memory unit in which data are recorded, the data including at least include pieces of information as to whether the autonomous or highly-automated driving mode was active or the manual driving mode was active at a collision point in time or up to shortly before the collision point in time, 
wherein the device is configured to evaluate sensor signals supplied to the device, with the aid of which it is recognized whether the driver actuates driver-actuatable operating element of the vehicle, and 
wherein the device is configured to evaluate collision recognition signals supplied to the device, with the aid of which it is recognized whether an accident of the vehicle has taken place or is imminent."
This language is vague and indefinite for at least the following reasons:
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims:
“[a/the] memory unit” (cl. 12, 14, 15, 19, 20, 22)
“the memory” (cl. 17-18)
Idiomatic Language: The language of the claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. 
For example, the language: “a memory unit in which data are recorded, the data including at least include pieces of information as to whether the autonomous or highly-automated driving mode was active or the manual driving mode was active at a collision point in time or up to shortly before the collision point in time” is vague and indefinite for various reasons including: (1) it is unclear whether data is intended to be recorded in the memory unit, or whether data is already stored in memory unit, (2) it is unclear whether the data is intended to comprise driving mode history, or whether the data is intended to comprise information regarding information regarding driving mode history, (3) it is unclear whether the language “whether the autonomous or highly-automated driving mode was active or the manual driving mode was active at a collision point in time or up to shortly before the collision point in time” is intended to convey a single binary indication (i.e. [T/F, Y/N], any one of the statements are true; i.e. [T/F, Y/N], all of the statements are false), or whether this language is intended to convey at least one binary indication (i.e. [T/F, Y/N] indication regarding any one of the statements), or whether this language is intended 
Secondly, the language: “wherein the device is configured to evaluate sensor signals supplied to the device, with the aid of which it is recognized whether the driver actuates driver-actuatable operating element of the vehicle” is vague and indefinite as the language “with the aid of which it is recognized”, “recognition”, and “recognize[d]” is generally vague as to its intended meaning. Moreover, the term “driver actuatable operating element of the vehicle” lacks a preceding article introducing the term.
Third, the language: “wherein the device is configured to evaluate collision recognition signals supplied to the device, with the aid of which it is recognized whether an accident of the vehicle has taken place or is imminent" is similarly vague and indefinite for the same reason discussed in the paragraph above.
Means-Plus-Function Language: The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“the device is configured to evaluate … vehicle” (cl. 12)
“the device is configured to evaluate … imminent” (cl. 12)
“an evaluation device which evaluates … signals” (cl. 16)
“a collision recognition unit configured to recognize … imminent” (cl. 16)

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Intended Use: The following language is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance by the (i.e. "") or whether this language is deliberately articulated as an expression of intended use:
“a memory unit in which data are recorded”
“the device is configured to evaluate … vehicle”
“the device is configured to evaluate … imminent”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.

"A device in a vehicle, which is controlled in an autonomous or highly-automated driving mode without intervention of a driver of the vehicle or in a manual driving mode by the driver of the vehicle, the device comprising:
a memory [intended to record data regarding: 
whether the autonomous or highly-automated driving mode was active at a time of collision or shortly before a time of collision, or 
whether the manual driving mode was active at a time of collision or shortly before a time of collision], 
wherein the device is [intended to evaluate sensor signals supplied to the device, wherein the device is intended to determine, based on the sensor signals, a driver-actuatable operating element of the vehicle], and 
wherein the device is [intended to evaluate collision determination signals supplied to the device, wherein the device is intended to determine, based on the sensor signals, ]."
Claims 13-19 are further rejected as depending on this claim.

Claim 13 recites: "The device as recited in claim 12, wherein sensors, whose sensor signals are supplied and with the aid of which it is recognized whether the driver actuates driver-actuatable operating elements of the vehicle, include one of the following: (a) a steering wheel sensor, or (b) an accelerator pedal sensor, or (c) a brake pedal sensor, or (d) a clutch sensor, or (e) any combination of (a)-(d)."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 12 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Idiomatic Language: The language “wherein sensors, whose sensor signals are supplied and with the aid of which it is recognized whether the driver actuates driver-actuatable operating elements of the vehicle, include …” is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, the relationship of “sensors” and “sensor signals” to the claim as a whole is vague and undefined. It is unclear (whether and) what claim element the sensor signals are supplied to, and further unclear whether the device comprises the sensors, or whether the sensors are deliberately articulated to be outside the scope of the claim.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
the sensor signals are supplied to the device via at least one sensor, wherein the at least one sensor comprises: 
(a) a steering wheel sensor, or 
(b) an accelerator pedal sensor, or 
(c) a brake pedal sensor, or 
(d) a clutch sensor, or 
(e) any combination of (a)-(d)."

Claim 14 recites: "The device as recited in claim 12, wherein the collision recognition signals supplied to the device, with the aid of which it is recognized whether an accident of the vehicle has taken place or is imminent, are:
(i) signals from an airbag control device, which prompt freezing of present data in the memory unit upon triggering or partial triggering of an airbag, or (ii) signals of a surroundings sensor having collision recognition, which prompt freezing of the present data in the memory unit upon recognition of a collision situation which is no longer avoidable."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-13 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Idiomatic Language: The language “which prompt freezing of present data in the memory unit upon triggering or partial triggering of an airbag” and “which 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The device as recited in claim 12, wherein the collision determination signals supplied to the deviceconsist one of the following:
[intended to prompt a function of the memory [intended to be supplied to the device upon triggering or partial triggering of an airbag]], or 
(ii) signals of a surroundings sensor having collision determination, [intended to prompt a function of the memory [intended to be supplied to the device upon determination of a collision situation which is no longer avoidable]]."

Claim 15, recites: "The device as recited in claim 12, wherein the memory unit is a ring buffer."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 12 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The device as recited in claim 12, wherein the memory 

Claim 16 recites: "The device as recited in claim 12, wherein the device includes an evaluation device which evaluates the sensor signals and the collision recognition signals, and a collision recognition unit configured to recognize whether an accident of the vehicle has taken place or is imminent."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 12 above. 

"The device as recited in claim 12, wherein the device includes an evaluation device [intended to evaluate the sensor signals and the collision determination signals], and a collision determination unit [intended to determine whether an accident of the vehicle has taken place or is imminent]."
Claims 17-18 are further rejected as depending on this claim.

Claim 17 recites: "The device as recited in claim 16, wherein the evaluation device, the collision recognition unit, sensors that supply the sensor signals, and the memory are connected to one another by a communication bus."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 12 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The device as recited in claim 16, wherein the evaluation device, the collision determination unit, sensors that supply the sensor signals, and the memory are connected to one another by a communication bus."
Claim 18 is further rejected as depending on this claim.

Claim 18 recites: "The device as recited in claim 17, wherein timers in the evaluation device, in the sensors, in the collision recognition unit, and in the memory are synchronized with one another via the communication bus."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 12 above.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The device as recited in claim 17, wherein timers in the evaluation device, in the sensors, in the collision determination unit, and in the memory are synchronized with one another via the communication bus."

Claim 19 recites: "The device as recited in claim 12, wherein the data stored in the memory unit are stored with a timestamp."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 12 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis: “the data stored in the memory unit”
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
is stored with a timestamp."

Claim 20 recites: "A method for a vehicle, which is controlled in an autonomous or highly-automated driving mode without intervention of a driver of the vehicle or in a manual driving mode by the driver of the vehicle, the method comprising:
recording data in a memory unit, the data including at least pieces of information as to whether the autonomous or highly-automated driving mode was active or the manual driving mode was active at a collision point in time or up to shortly before the collision point in time;
evaluating sensor signals to recognize whether the driver actuates driver-actuatable operating elements of the vehicle; and
evaluating collision recognition signals to recognize whether an accident of the vehicle has taken place or is imminent."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 12 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method for a vehicle, which is controlled in an autonomous or highly-automated driving mode without intervention of a driver of the vehicle or in a manual driving mode by the driver of the vehicle, the method comprising:
regarding:
whether the autonomous or highly-automated driving mode was active at a time of collision or shortly before a time of collision, or 
whether the manual driving mode was active at a time of collision or shortly before a time of collision;
evaluating sensor signals [intended to determine whether the driver actuates driver- actuatable operating elements of the vehicle]; and
evaluating collision determination signals [intended to determine whether an accident of the vehicle has taken place or is imminent]."
Claims 21-23 are further rejected as depending on this claim.

Claim 21 recites: "The method as recited in claim 20, wherein sensors, which recognize whether the driver actuates driver-actuatable operating elements of the vehicle, include: (a) a steering wheel sensor, or (b) an accelerator pedal sensor, or (c) a brake pedal sensor, or (d) a clutch sensor, or (e) any combination of (a)-(d)."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12-13 and 20 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
the sensor signals are produced by at least one sensor, wherein the at least one sensor comprises: 
(a) a steering wheel sensor, or 
(b) an accelerator pedal sensor, or 
(c) a brake pedal sensor, or 
(d) a clutch sensor, or 
(e) any combination of (a)-(d)."

Claim 22 recites: "The method as recited in claim 20, wherein the pieces of information stored in the memory unit, which indicates whether the autonomous or highly-automated driving mode was active or the manual driving mode was active at a collision point in time or up to shortly before a collision point in time, is mapped as a status bit."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12 and 20 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Idiomatic Language: The language “is mapped as a status bit" is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method as recited in claim 20, wherein the data stored as data."
Claim 23 is further rejected as depending on this claim.

Claim 23 recites: “The method as recited in claim 22, wherein at least the status bit and a timestamp are stored when: (a) the autonomous or highly-automated driving mode is started, or (b) the autonomous or highly-automated driving mode is ended, or (c) the vehicle outputs the message to the driver during the autonomous or highly-automated driving mode that the driver is to take over the control of the vehicle, or (d) the driver actuates a driver-actuatable operating element of the vehicle, or (e) a collision recognition signal is recognized, that an accident of the vehicle has taken place or is imminent, or (f) any combination of (a)-(e).”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 12, 20 and 22 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis: 
“the message to the driver”
“the control of the vehicle”
Idiomatic Language: The language "that an accident of the vehicle has taken place or is imminent" is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“The method as recited in claim 22, wherein at least the status data and a timestamp are stored when: 
(a) the autonomous or highly-automated driving mode is started, or 
(b) the autonomous or highly-automated driving mode is ended, or 
(c) the vehicle outputs a message to the driver during the autonomous or highly-automated driving mode that the driver is to take over 
(d) the driver actuates a driver-actuatable operating element of the vehicle, or 
(e) a collision recognition signal is recognized, or
(f) 
(g) any combination of (a)-(f) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rieth (US 2017/0197632 A1).

Regarding claim 12, Rieth discloses a device in a vehicle, which is controlled in an autonomous or highly-automated driving mode without intervention of a driver of the vehicle or in a manual driving mode by the driver of the vehicle (see e.g. at least Abstract, ¶ 3, 5, Fig. 1, and related text), the device comprising:
a memory (e.g. at least event data recorder 2, data storage 10, control unit 8, see e.g. at least ¶ 40, 43, 44, Fig. 1, and related text) [intended to record data regarding: 
whether the autonomous or highly-automated driving mode was active at a time of collision or shortly before a time of collision (see e.g. at least ¶ 5-6, 9, automatically logging a transition of the responsibility during a status change 
whether the manual driving mode was active at a time of collision or shortly before a time of collision (id.)], 
wherein the device is [intended to evaluate sensor signals supplied to the device, wherein the device is intended to determine, based on the sensor signals, whether the driver actuates a driver-actuatable operating element of the vehicle] (e.g. at least sensor data, see e.g. at least ¶ 10, 13, Fig. 1, and related text, using sensor data from sensors to identify steering movements or pedal movements by the driver), and 
wherein the device is [intended to evaluate collision determination signals supplied to the device, wherein the device is intended to determine, based on the sensor signals, whether an accident of the vehicle has taken place or is imminent] (e.g. at least accident event signal, see e.g. at least ¶ 20, 22, Fig. 1, and related text, transmitting an accident event signal, e.g. upon the triggering of an airbag, to the control unit of the event data recorder).

Regarding claim 13, Rieth discloses that the sensor signals are supplied to the device via at least one sensor, wherein the at least one sensor comprises: 
(a) a steering wheel sensor, or 
(b) an accelerator pedal sensor, or 
(c) a brake pedal sensor, or 
(d) a clutch sensor, or 


Regarding claim 14, Rieth discloses that the collision determination signals supplied to the device consist one of the following:
(i) signals from an airbag control device, [intended to prompt a function of the memory [intended to be supplied to the device upon triggering or partial triggering of an airbag]] (see e.g. at least ¶ 20, 22-23, Fig. 1, and related text), or 
(ii) signals of a surroundings sensor having collision determination, [intended to prompt a function of the memory [intended to be supplied to the device upon determination of a collision situation which is no longer avoidable]] (id.).

Regarding claim 15, Rieth discloses that the memory is a ring buffer (e.g. at least rolling storage, see e.g. at least ¶ 23, Fig. 1, and related text).

Regarding claim 16, Rieth discloses that the device includes an evaluation device [intended to evaluate the sensor signals and the collision determination signals] (e.g. at least event data recorder 2, control unit 8, see e.g. at least ¶ 20, 22, Fig. 1, and related text), and a collision determination unit [intended to determine whether an accident of the vehicle has taken place or is imminent] (id.).

Regarding claim 17, Rieth discloses that the evaluation device, the collision determination unit, sensors that supply the sensor signals, and the memory are 

Regarding claim 18, Rieth discloses that timers in the evaluation device, in the sensors, in the collision determination unit, and in the memory are synchronized with one another via the communication bus (see e.g. at least ¶ 13-14, cl. 7, Fig. 1-2, and related text).

Regarding claim 19, Rieth discloses that data stored in the memory is stored with a timestamp (see e.g. at least ¶ 13, 18, Fig. 1-2, and related text).

Regarding claim 20, Rieth discloses a method for a vehicle, which is controlled in an autonomous or highly-automated driving mode without intervention of a driver of the vehicle or in a manual driving mode by the driver of the vehicle (see e.g. at least Abstract, ¶ 3-5, cl. 12, Fig. 1, and related text), the method comprising:
recording data in a memory (e.g. at least event data recorder 2, data storage 10, control unit 8, see e.g. at least ¶ 40, 43, 44, Fig. 1, and related text), the data regarding:
whether the autonomous or highly-automated driving mode was active at a time of collision or shortly before a time of collision (see e.g. at least ¶ 5-6, 9, automatically logging a transition of the responsibility during a status change between fully automatic operation and manual operation of a motor vehicle in order to provide suitable evidence of who was responsible at the time of an accident), or 

evaluating sensor signals [intended to determine whether the driver actuates driver-actuatable operating elements of the vehicle] (e.g. at least sensor data, see e.g. at least ¶ 10, 13, Fig. 1, and related text, using sensor data from sensors to identify steering movements or pedal movements by the driver); and
evaluating collision determination signals [intended to determine whether an accident of the vehicle has taken place or is imminent] (e.g. at least accident event signal, see e.g. at least ¶ 20, 22, Fig. 1, and related text, transmitting an accident event signal, e.g. upon the triggering of an airbag, to the control unit of the event data recorder).

Regarding claim 21, Rieth discloses that the sensor signals are produced by at least one sensor, wherein the at least one sensor comprises: 
(a) a steering wheel sensor, or 
(b) an accelerator pedal sensor, or 
(c) a brake pedal sensor, or 
(d) a clutch sensor, or 
(e) any combination of (a)-(d) (see e.g. at least ¶ 10, 13, Fig. 1, and related text).

Regarding claim 22, Rieth discloses that the data is stored as status data (see e.g. at least ¶ 13-14, Fig. 1, and related text).

claim 23, Rieth discloses that at least the status variable and a timestamp are stored when: 
(a) the autonomous or highly-automated driving mode is started, or 
(b) the autonomous or highly-automated driving mode is ended, or 
(c) the vehicle outputs a message to the driver during the autonomous or highly-automated driving mode that the driver is to take over control of the vehicle, or 
(d) the driver actuates a driver-actuatable operating element of the vehicle, or 
(e) a collision recognition signal is recognized, or
(f) an accident of the vehicle has taken place or is imminent, or 
 (g) any combination of (a)-(f) (see e.g. at least ¶ 13-14, 18-19, Fig. 1, and related text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CHARLES J HAN/Primary Examiner, Art Unit 3662